Citation Nr: 1417973	
Decision Date: 04/22/14    Archive Date: 05/02/14

DOCKET NO.  09-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for a lumbar spine disability.

7.  Entitlement to service connection for a right foot disability, manifested by tingling and numbness.

8.  Entitlement to service connection for a left foot disability, manifested by tingling and numbness.

9.  Entitlement to service connection for a right hand disability, manifested by tingling and numbness in the fingers.

10.  Entitlement to service connection for a left hand disability, manifested by tingling and numbness in the fingers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A. J., and D. D. 


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to January 1996.  His awards include the Combat Infantryman Badge (CIB). 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February 2010 the Veteran and two witnesses testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

The Veteran's claims were most recently before the Board in April 2010, at which time the case was remanded for additional development and adjudicative action.  The case has now been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.

The issues of entitlement to service connection for lumbar spine, sinus, bilateral knee, bilateral foot, and bilateral hand disabilities are addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  The Veteran's currently diagnosed left shoulder disability is etiologically related to his active service.

2.  The Veteran's currently diagnosed hypertension is etiologically related to his active service.


CONCLUSIONS OF LAW

1.  A left shoulder disability was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2013).

2.  Hypertension was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 1154 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate the claims herein decided.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) or 38 C.F.R. § 3.159 (2013) before the Board decides the claims. 

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Service connection for certain diseases, such as arthritis and hypertension, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).


Service connection can be established on the basis of continuity of symptomatology for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of a veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, the Secretary of VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran essentially contends that his claimed left shoulder disability and hypertension began during service and that he has experienced a continuity of symptomatology since that time.  

In a February 2008 VA Memorandum, the RO detailed its attempts to obtain the service treatment records, concluding that the Veteran's service treatment records were unavailable for review.  In making a formal finding regarding the unavailability of these records, the RO noted that all efforts to obtain the information had been exhausted.  The RO did send a letter to the Veteran that same month advising him of the unavailability of his service treatment records.  The Board acknowledges that VA has a heightened duty to assist the Veteran in developing his claim since the records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).

Service personnel records verify the Veteran's status as a combat Veteran.  His awards include the Combat Infantryman Badge (CIB), Expert Infantryman Badge and Master Parachutist Badge with combat distinguishing device.  

Post-service private treatment records dated from July 2005 to March 2006 from S. Y., M. D. reflect findings of elevated blood pressure and a diagnosis of hypertension.  According to a July 2005 treatment record, the Veteran indicated that he went to a work health screen and was found to have elevated blood pressure.  The Veteran was noted to indicate that he had never been told he had hypertension.  

Additional private treatment records from S. Y., M. D. document that the Veteran was involved in a motor vehicle accident in January 2006 and declined medical treatment at the time of the accident.  Shortly thereafter, in a January 2006 consultation with that physician, the Veteran reported current complaints of upper back and neck pain.  The examiner diagnosed bilateral trap/neck s/s (signs or symptoms).  During follow up treatment in January 2006, he reported that the base of his neck was a little tender but improved.  The examiner diagnosed cx/trap muscle strains.

Private treatment notes dated from January 2007 to August 2007 from C. H., M. D. show a medical history of and current treatment for malignant hypertension. 

In his December 2007 claim, the Veteran asserted that he first had high blood pressure during service in 1991 but was not given a physical at discharge.

In his February 2008 claim, the Veteran asserted that his left arm pain began during service in 1982.

In a February 2008 lay statement, the Veteran's stepdaughter and spouse each indicated that they had met the Veteran in 2000 and had witnessed his issues with blood pressure. 

In a February 2008 lay statement, the Veteran's fellow serviceman, A. J.,  indicated that he was raised with the Veteran, enlisted in the Army with him in July 1980, and that they were involved in numerous airborne operations and field training exercises together.  A. J. indicated that the rigorous training and intense weather conditions had adversely affected the Veteran's health through the years.  He reported that he personally observed the medical conditions during the Veteran's enlistment, including left arm pain in 1982.  

In a March 2008 lay statement, another fellow serviceman, D. D., indicated that he was assigned to the same duty stations as the Veteran in two airborne units.  He reported that the Veteran sustained several injuries while assigned to both units that were very common due to the nature of his job as a U. S. Army Paratrooper.  He commented that the Veteran's existing medical conditions consisted of arm pains and high blood pressure. 

During his February 2010 Board videoconference hearing, the Veteran reported that he began receiving medication for hypertension during service in 1991 and had continued to receive medication for hypertension since his service discharge in 1996.  A. J. testified that the Veteran injured his left arm in 1982 and informed him of his treatment for high blood pressure in 1991.  D. D. testified that airborne soldiers often had problems with high blood pressure.  He also recalled the Veteran telling him about incurring a left arm injury during an airborne operation.  

In April 2010, the Board remanded the Veteran's claims for additional development, finding that the Veteran had presented credible evidence that his symptoms began during active service and had been continuous thereafter.  The Board instructed the originating agency to afford the Veteran an examination to determine if his claimed disabilities were etiologically related to service.

In a June 2010 VA hypertension examination report, the VA examiner noted that the Veteran's service treatment records were missing and that he had received private medical treatment for hypertension.  The examiner also noted the Veteran's reports of being diagnosed with hypertension and prescribed Procardia during service in 1991 after it was found on a routine physical examination.  The examiner noted his review of the claims file and diagnosed hypertension.  He then opined that it was at least as likely as not that the Veteran's hypertension was etiologically related to the Veteran's active service.  The examiner highlighted that while there were no service treatment records in the claims file to support the claim, he assumed the Veteran was a credible historian who related being diagnosed and beginning treatment for hypertension in 1991, which fell within the realm of the Veteran's active duty service. 

At an April 2011 VA examination, the Veteran indicated that his left shoulder problems onset in 1985 after an in-service injury during a parachute jump.  He reported receiving multiple in-service temporary profiles for shoulder pain.  The examiner diagnosed left shoulder impingement syndrome, noting that radiographs revealed mild acromioclavicular degenerative joint disease of the left shoulder.  The April 2011 VA examiner erroneously noted review of the service treatment records (which are not of record) showed no evidence of any shoulder injury or complaint of shoulder problems during service.  For this reason, he opined that it was less likely as not that the Veteran's given left shoulder diagnosis was incurred in or the result of military duty.  He believed that the Veteran's left shoulder problems were the result of chronic wear and tear over time.

In a December 2011 VA Shoulder and Arm Conditions Disability Benefits Questionnaire (DBQ), the examiner simply diagnosed left shoulder impingement syndrome and did not offer any etiological opinion. 

In view of the totality of the evidence, including the Veteran's documented status as a combat veteran, the current findings of a left shoulder disability, the competent and credible statements of the Veteran as well as fellow servicemen concerning an in-service left arm injury/treatment and continuous left shoulder symptoms since service, and the diminished probative value of the April 2011 and December 2011 VA examination reports, the Board finds that the Veteran's current left shoulder disability cannot be reasonably disassociated from his military service.  In fact, the Board has resolved reasonable doubt in favor of this credible combat Veteran and finds April 2011 VA examiner's statement that the Veteran's left shoulder problems were the result of chronic wear and tear over time supports the proposition that the Veteran's left shoulder disability is at least in part related to chronic wear and tear over time during his 16 years of active service.  Based on the foregoing, the Board has determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for a left shoulder disability is warranted.

Based on the foregoing, the Board has also determined that the evidence is at least in equipoise and, therefore, applying the benefit-of-the-doubt doctrine, service connection for hypertension is warranted.  In view of the totality of the evidence, including the Veteran's documented status as a combat veteran, the current findings of hypertension, the competent and credible statements of the Veteran as well as fellow servicemen concerning an in-service onset/treatment for hypertension and continuous treatment since service, and the flawed yet positive medical opinion contained in the June 2010 VA examination report, the Board finds that the Veteran's current hypertension cannot be reasonably disassociated from his military service.  The Board is cognizant that the Veteran stated he had never been told he had hypertension in an isolated July 2005 private treatment record but has ultimately resolved reasonable doubt in favor of this credible combat Veteran, as he has provided numerous other statements and hearing testimony containing the consistent assertion that his hypertension was first diagnosed and treated with medication in 1991 during active service.  


ORDER

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for hypertension is granted.


REMAND

The Board's review of the record reveals that further development is warranted.

Regarding the Veteran's claim for entitlement to service connection for a sinus disability, the Board notes that evidence of record reflects that the Appeals Management Center opened a request for a VA fee-based nose/sinus examination on April 26, 2010.  An additional internal document of record shows that the Veteran failed to report for a scheduled fee-based VA nose/sinus examination to evaluate his claimed sinus condition on April 27, 2010.  The Veteran has not requested that the examination be rescheduled or provided an explanation for his failure to report.  However, the Board has found that the record is unclear as to whether the Veteran was provided adequate notice for this scheduled VA examination.  Thus, the originating agency should arrange for the Veteran to be scheduled for another VA examination to ascertain the etiology of the Veteran's claimed sinus disability.

Regarding the Veteran's claims of entitlement to service connection for right and left hand disabilities manifested by tingling and numbness in the fingers, the Board observes that the originating agency clearly did not schedule the Veteran for a VA examination to ascertain the nature and etiology of his claimed hand disabilities as instructed in the April 2010 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claim must be remanded for compliance with the April 2010 remand instructions.

The Board also finds the May 2010 (spine), May 2010 (knees), and April 2011 (feet) VA examination reports/medical opinions to be inadequate for adjudicative purposes in regard to the issues of entitlement to service connection for lumbar spine, bilateral knee, and bilateral foot disabilities.  In each of these examination reports, the examiner's rationale was clearly tainted by referencing their review of the Veteran's service treatment records, as this Veteran's service treatment records have been found to be missing/unavailable.  The conclusions reached by the VA examiners also do not adequately address or provide enough rationale as to whether this combat Veteran's credibly asserted injuries and trauma during numerous in-service parachute jumps and other duty assignments had a causal role in his subsequent development of the claimed musculoskeletal disabilities.  Each examiner seemed to focus on the absence of the in-service treatment or documentation of the claimed disability during service, when they were clearly informed that the Veteran's service treatment records were unavailable and that this combat Veteran was considered to be a reliable historian.  Thus, the AOJ should arrange for the Veteran to be afforded additional VA examination(s) with supporting rationale to clarify the etiology of the Veteran's claimed lumbar spine, bilateral knee, and bilateral foot disabilities.

As the claims file and Virtual VA file only include VA treatment records from the Columbia VA Medical Center (VAMC) dated up to July 2013, the originating agency should obtain and associate with the record all outstanding, pertinent VA records.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include VA treatment records from the Columbia VAMC for the time period from July 2013 to the present.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed sinus disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

The examiner should be requested to provide an opinion, consistent with sound medical principles, with respect to any sinus disability present during the period of the claim as to whether it is as least as likely as not (50 percent probability or greater) that the disability originated during service or is otherwise etiologically related to the Veteran's military service. 

The examiner should acknowledge and discuss the lay statements from the Veteran and other individuals of record as to onset of sinus symptomatology during service and continuity of symptomatology since service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed bilateral hand disability, manifested by tingling and numbness.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

The examiner should be requested to provide an opinion, consistent with sound medical principles, with respect to each hand disability present during the period of the claim as to whether it is as least as likely as not (50 percent probability or greater) that the disability originated during service or is otherwise etiologically related to the Veteran's military service. 

The examiner should acknowledge and discuss the lay statements from the Veteran and other individuals of record as to onset of bilateral hand symptomatology during service and continuity of symptomatology since service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  The Veteran also should be afforded a VA examination by a physician with sufficient expertise to determine the etiology of his claimed lumbar spine, bilateral knee, and bilateral foot disabilities.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  

The examiner should be requested to provide an opinion, consistent with sound medical principles, with respect to each disorder of the lumbar spine, left knee, right knee, right foot, and left foot present during the period of the claims as to whether it is as least as likely as not (50 percent probability or greater) that the disorder originated during service or is otherwise etiologically related to the Veteran's military service, to include credibly asserted in-service trauma due to numerous parachute jumps and duty assignments.  

The examiner should acknowledge and discuss the findings in the May 2010 and April 2011 VA examination reports/medical opinions and the lay statements from the Veteran and other individuals as to the onset of lumbar spine, bilateral knee, and bilateral foot symptomatology in service and continuity of lumbar spine, bilateral knee, and bilateral foot symptomatology since service.  For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian - a combat veteran whose statements concerning in-service trauma and injury are considered competent and credible in this instance.  The examiner is reminded that the Veteran's service treatment records are deemed to be missing/unavailable and that the absence of in-service documentation of each claimed disability is not considered adequate rationale concerning etiology of the claimed disability. 

The examiner must also provide the rationale for each opinion expressed.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she should explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  The Veteran must be given adequate notice of the date and place of any requested examinations.  A copy of the notifications, including the address where the notice was sent, must be associated with the record if the Veteran fails to report for any scheduled examination.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655.

6.  The RO or the AMC should also undertake any other development it determines to be warranted.

7.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


